 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ALIEU JATTA,

 9                              Petitioner,                Case No. C19-2086-BJR-MAT

10          v.                                             ORDER GRANTING TEMPORARY
                                                           STAY OF REMOVAL
11   LOWELL CLARK, et al.,

12                              Respondents.

13

14          This is a 28 U.S.C. § 2241 immigration habeas action. Petitioner is in the custody of U.S.

15   Immigration and Customs Enforcement (“ICE”) at the Northwest ICE Processing Center

16   (“NWIPC”) in Tacoma, Washington. Petitioner is subject to a final order of removal to the

17   Republic of the Gambia and ICE has obtained a travel document to facilitate his removal. (See

18   Removal Order (Dkt. # 11).) Currently before the court is petitioner’s emergency motion asking

19   the court to stay his removal and order his release so he can participate in an arbitration hearing

20   scheduled for March 2, 2020. (Mot. (Dkt. # 8).) The Government has filed an opposition and

21   supporting evidence. (Oppo. (Dkt. ## 9-11).) Having reviewed the parties’ submissions and the

22   balance of the record, the court ORDERS:

23   //



     ORDER GRANTING TEMPORARY
     STAY OF REMOVAL - 1
 1          (1)     Petitioner’s request for release is DENIED. Petitioner argues that “fundamental

 2   fairness” requires the court to temporarily release him from immigration detention so he can

 3   prepare for and attend a March 2, 2020 arbitration hearing. Petitioner’s attorney for the

 4   arbitration, Jennifer Robbins, has submitted a declaration stating that it would be extremely

 5   prejudicial if he does not appear in person because credibility will be a central issue in the case

 6   and because petitioner will need to hear the evidence against him, assist her during breaks in the

 7   proceedings to evaluate and respond to evidence, and to prepare for the examination of other

 8   witnesses. (Robbins Decl. (Dkt. # 8-1) at 13.) She also attests that it would be burdensome for

 9   her to travel to the NWIPC to work with him in-person to prepare for the hearing. (Id.)

10          Whether the court reviews this claim for a likelihood of success or serious questions

11   going to the merits, it fails as petitioner has not offered any lawful basis for the court to order

12   ICE to release him from custody so he can attend the arbitration; “fundamental fairness” is

13   insufficient to obtain the relief he requests. Moreover, Ms. Robbins’s concerns are mitigated by

14   the Government’s representation, through counsel, that ICE has exercised its prosecutorial

15   discretion and determined that petitioner “may use the attorney client conference room at the

16   facility to meet with his Union representation and/or counsel and that the arbitration can be held

17   in this room as well.” (Dkt. # 6 at 3-4.) Alternatively, ICE has offered to allow petitioner to

18   appear for his arbitration hearing by telephone. (Id. at 4.) Thus, accommodations appear to be

19   available to lessen the impact of petitioner’s detention on the arbitration hearing.

20          (2)     Petitioner seeks a stay of removal, claiming, inter alia, that his arrest, detention,

21   and removal violate the Immigration and Nationality Act and the Fifth Amendment Due Process

22   Clause and that he has a statutory right to pursue an application for adjustment of status. The

23   briefing currently before the court is insufficient to resolve these questions on an expedited basis.



     ORDER GRANTING TEMPORARY
     STAY OF REMOVAL - 2
 1   In light of the irreparable harm to petitioner should he be removed before the court has an

 2   opportunity to obtain additional briefing and review the merits of these claims, the court

 3   temporarily STAYS his removal and transfer from this district. The court expresses no views at

 4   this time as to the merits of petitioner’s habeas petition, request for stay of removal, or request

 5   for stay of transfer.

 6           (3)     On or before February 28, 2020, the Government shall file a more complete

 7   response to the motion to stay. This response should include a discussion of (a) whether the

 8   court has jurisdiction to consider petitioner’s claims that his arrest, detention, and removal

 9   violate the Immigration and Nationality Act and the Fifth Amendment Due Process Clause, that

10   he has a right to participate in his arbitration hearing prior to his removal, and that he has a

11   statutory right to pursue an application for adjustment of status, and (b) assuming arguendo the

12   court has jurisdiction, the merits on these claims.

13           (4)     Petitioner may file a reply on or before March 6, 2020.

14           (5)     The Clerk is directed to RE-NOTE petitioner’s emergency motion (Dkt. # 8) for

15   March 6, 2020, and to send copies of this order to the parties and to the Honorable Barbara J.

16   Rothstein.

17           Dated this 14th day of February, 2020.



                                                            A
18

19
                                                            JAMES L. ROBART
20
                                                            United States District Judge
21   Recommended for Entry this
     14th day of February, 2020.
22

23   /s/ Mary Alice Theiler
     MARY ALICE THEILER
     United States Magistrate Judge

     ORDER GRANTING TEMPORARY
     STAY OF REMOVAL - 3
